Citation Nr: 1609086	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral cataracts, to include as secondary to diabetes mellitus type II and/or exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  He is the receipt of numerous awards and decorations, including the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence in support of his appeal and waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed so that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, the Veteran has not yet been provided a VA examination regarding the etiology of his claimed cataract disability.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  

Here, the Veteran contends that his cataracts may have been caused by herbicide exposure in service, which has been acknowledged in light of his service in Vietnam, or, alternatively, caused or aggravated by his service-connected diabetes mellitus, type II.  He also offered sworn testimony that his ophthalmologist indicated that the diabetes mellitus type II was responsible for the early onset and severity of the cataracts.  Transcript pages 11, 14.  The Veteran has provided treatment records from the ophthalmologist, but those records do not contain an etiology opinion.  As the Veteran has expressed an indication that his cataracts may be related to service or his service-connected diabetes mellitus type II and the evidence of record is insufficient to decide the claim, the Board concludes that a VA examination is warranted required McLendon. 

Regarding treatment records, the Board notes that the Veteran offered sworn testimony that his ophthalmology treatment has been through non-VA providers.  Transcript pages 5, 12.  His VA treatment records regarding diabetes mellitus, type II, have been associated with the file.  Thus, he should be given another opportunity to supply additional records, or an authorization and consent form, in order for VA to obtain any outstanding private records on his behalf. 

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be given an opportunity to identify any outstanding VA or private treatment records relevant to his claimed cataracts disorder.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed bilateral cataract disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary. 

(A) The examiner should identify all eye disorders found to be present. 

(B) For each diagnosed eye disorder, including cataracts even if it is resolved, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such had its onset in, or is otherwise related to the Veteran's military service, to include his acknowledged in-service exposure to herbicides while serving in Vietnam. 

(C)  If it is determined that any eye disorder, including cataracts, is not directly related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral eye disorder is caused OR aggravated by his diabetes mellitus type II.  In making this determination, the examiner should address the Veteran's lay statement that he believes he had diabetes before it was diagnosed in November 2006 and therefore, it is possible that the diabetes played a role in the development and/or severity of bilateral cataracts for which he underwent surgery in June 2006.  The examiner should also consider the Veteran's lay statement that his private ophthalmologist indicated that the cataracts had an early onset and were more severe because he had diabetes.  Further, the examiner should consider the Veteran's statements regarding current eye symptoms including feeling like he has broken glass in his eye, which he states is the same symptom he experienced prior to cataracts surgery in June 2006. 

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a bilateral cataracts, to include as secondary to diabetes mellitus type II and/or exposure to herbicides, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




